Title: From John Adams to William John Coffee, 18 November 1818
From: Adams, John
To: Coffee, William John



Sir
Quincy November 18th 1818

The distress of my family must be my apology for neglecting your two letters till this time. The information in your last, is as afflictive to me, as it is new. An uninterrupted personal friendship with Mr Jefferson, notwithstanding all political conjunctions and oppositions for forty three years has endeared him to me; and your account of his danger is a great addition to my other, almost insupportable affliction.
I pray you Sir not to think of coming this way to take my Bust. I have no loose Carns to waste in pictures or Statutes.
“All worldly Vanities be gone! / I would be silent and alone.”
I am Sir your humble Servant
John Adams